Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.
                                     Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


                                          Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
            A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
            Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,789,190.
Application: 17/009932
US Patent No: 10,789,190
1.    An application processor, comprising: 
       a system bus;
       a host processor electrically connected to the system bus;
        a voice trigger system electrically connected to the system bus, wherein the voice trigger system is configured to perform a voice trigger operation and issue a trigger event based on a trigger input signal provided through a trigger interface; and
      
   an audio subsystem electrically connected to the system bus, wherein the audio subsystem is configured to process audio streams that are replayed or recorded through an audio interface, wherein the trigger interface is disabled while an audio replay operation is performed through an output pad of the audio interface, 
and wherein the audio subsystem receives an audio input signal through an input pad of the  audio interface and the voice trigger system performs the voice trigger operation based on the audio input signal while the audio replay operation is performed simultaneously through the output pad of the audio interface.
1. An application processor, comprising: 
     a system bus; 
     a host processor electrically connected to the system bus; 
a voice trigger system electrically connected to the system bus, wherein the voice trigger system is configured to perform a voice trigger operation that monitors whether a trigger input signal includes a particular trigger sound, and issue a trigger event based on a the trigger input signal provided through a trigger interface; and 
an audio subsystem electrically connected to the system bus, wherein the audio subsystem is configured to process audio streams that are replayed or recorded through an audio interface, and receive an interrupt signal through the audio interface while an audio replay operation is performed simultaneously through the audio interface.



6.         Claims 1- 20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,789,190 (Please note that as both the Patent and copending application claimed similar subject matters, and in the interest of time, the examiner is selecting the independent claim 1 from the Patent and claim 1 from copending application for the instant double patenting rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Patent Application Pub. No: 20180181364 A1) in view of Dadu et al. (US Patent Application Pub. No: 20150070184 A1) and further in view of Fiennes et al. (US Patent Application Pub. No: 20090307511 A1).

           As per claim 1, Gupta teaches an application processor [Figs.2-5, a mobile communication device 300 with an SoC 302.], comprising: 
         a system bus [Fig.3, system bus 316];
         a host processor electrically connected to the system bus [Fig.3,  connection between processor 304 and system bus 316,i.e. 304=>316.];
         a voice trigger system electrically connected to the system bus [Figs.2-5, connection between block 218,ADSP 206,Application Processor 204 and system bus 210 through Audio path, i.e. 218=>206=> 212=> 204=> 210]; and
         an audio subsystem electrically connected to the system bus [Figs.2-5, (e.g. connection between block 218, ADSP 206, Application Processor 204 and system bus 210 through Audio path, i.e. 218=>206=>212 =>204=>210], wherein the audio  , In use, audio packets 218 pass to the ADSP 206.  The ADSP 206 passes the audio packets 218 to the application processor 204 through the traces 212, where they are processed and passed to the USB hardware 208 through the system bus 210.)]. 
          Gupta does not explicitly disclose wherein the voice trigger system is configured to perform a voice trigger operation and issue a trigger event based on a trigger input signal provided through a trigger interface;
          wherein the trigger interface is disabled while an audio replay operation is performed through an output pad of the audio interface, and wherein the audio subsystem receives an audio input signal through an input pad of the audio interface and the voice trigger system performs the voice trigger operation based on the audio input signal while the audio replay operation is performed simultaneously through the output pad of the audio interface.
           Dadu discloses wherein the voice trigger system is configured to perform a voice trigger operation and issue a trigger event based on a trigger input signal provided through a trigger interface [Paragraphs 0031; 0066; Figs.3A-B; 5&7, Thus, the voice trigger module 80a may be configured to monitor an input audio signal 81 from an onboard microphone 34 of the computing device while a host processor 82 (82a-82g) of the computing device is in a standby mode.  The voice trigger module 80a may also identify a predetermined audio pattern (e.g., key phrase, command, etc.) in the input audio signal and generate an IPC 84 in response to the predetermined audio pattern in order to activate the host processor 82.].
Dadu's trigger module configure to trigger a device location session with respect to the mobile device based on the predetermined audio pattern into Gupta's data stream controlling method for USB system for the benefit of a low power voice triggers to find mobile devices and automatically adapt the routing of computing device audio streams in the presence of wireless audio accessories (Dadu,[0001]-[0002]) to obtain the invention as specified in claim 1.

            Gupta and Dadu do not explicitly disclose wherein the trigger interface is disabled while an audio replay operation is performed through an output pad of the audio interface, and wherein the audio subsystem receives an audio input signal through an input pad of the audio interface and the voice trigger system performs the voice trigger operation based on the audio input signal while the audio replay operation is performed simultaneously through the output pad of the audio interface.
Fiennes discloses wherein the trigger interface is disabled while an audio replay operation is performed through an output pad of the audio interface [paragraphs 0009-0010, The codec circuitry may receive signals from a button in an external accessory such as a headset and from one or more buttons on the electronic device (e.g., the codec circuitry may detect button activity from one or more buttons).  The codec circuitry may have headset activity detection circuitry that can detect when a headset is connected to or disconnected from the electronic device and when a button is pressed on a headset that is connected to the electronic device.], and wherein the audio subsystem receives an audio input signal through an input pad of the audio interface the codec may be configured to provide an interrupt signal to a power management unit that wakes the device.  When the electronic device is in active mode and no user inputs are received within a given period of time, the central processor in the electronic device may place the device in standby mode].
           It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Fiennes‘s method for minimizing power consumption in a portable electronic device into Dadu's trigger module configure to trigger a device location session with respect to the mobile device based on the predetermined audio pattern and Gupta's data stream controlling method for USB system for the benefit of a low power voice triggers to find mobile devices and automatically adapt the routing of computing device audio streams in the presence of wireless audio accessories (Dadu,[0001]-[0002]) and the processing circuitry moves the device to the standby mode of operation, when determined that the standby mode criteria is satisfied, so that the power is saved, thus optimizing performance and battery life of the device  to obtain the invention as specified in claim 1.
         As per claim 2, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Gupta further, teaches, an application processor, wherein the system bus, the host processor, the voice trigger system, and the audio subsystem are Gupta, paragraphs 0035-0036-; Figs.3A-B; 5&7, The SoC 302 includes a low-power processor 304 such as an ADSP.  The low-power processor 304 includes a mini-USB driver 306 therein.  The SoC 302 further includes an application processor 308 with a USB host driver 310 therein.  Note that the mini-USB driver 306 may also be referred to herein as a second driver to differentiate the mini-USB driver 306 from the USB host driver 310.].
           As per claim 3, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Dadu further, teaches, an application processor, wherein the audio subsystem comprises: an echo canceller to perform an echo cancellation operation with respect to audio input data of the audio input signal to generate compensated sample data, and wherein the audio subsystem transfers the compensated sample data to the voice trigger system and the voice trigger system performs the voice trigger system based on the compensated sample data [Dad, paragraphs 0031; 0066; Figs.3A-B;5&7, Thus, the voice trigger module 80a may be configured to monitor an input audio signal 81 from an onboard microphone 34 of the computing device while a host processor 82 (82a-82g) of the computing device is in a standby mode.  The voice trigger module 80a may also identify a predetermined audio pattern (e.g., key phrase, command, etc.) in the input audio signal and generate an IPC 84 in response to the predetermined audio pattern in order to activate the host processor 82.].
        
 As per claim 4, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Gupta and  Dadu further, teach, an application processor, wherein the Gupta, paragraph 0035-0036;0045;Figs.3A-B;5&7, The playback or record request triggers a notification 810 to an AFE service 812 on the low-power processor 804, and may include a variety of information such as the high-level operating system (HLOS) operating token, a sampling rate, a bit width, a number of channels, a number of samples per interval, a sample size in bytes, direction (playback or record), data format, and justification.], wherein the voice trigger system comprises: an echo canceller to perform an echo cancellation operation with respect to audio input data of the audio input signal to generate compensated sample data, and wherein the voice trigger system performs the voice trigger system based on the compensated sample data [Dadu, paragraphs 0031; 0066; Figs.3A-B;5&7, Thus, the voice trigger module 80a may be configured to monitor an input audio signal 81 from an onboard microphone 34 of the computing device while a host processor 82 (82a-82g) of the computing device is in a standby mode.  The voice trigger module 80a may also identify a predetermined audio pattern (e.g., key phrase, command, etc.) in the input audio signal and generate an IPC 84 in response to the predetermined audio pattern in order to activate the host processor 82.].

    As per claim 5, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Dadu and  Fiennes further, teach, an application processor, wherein the voice trigger system receives the  trigger input signal through the trigger interface [Fiennes, paragraphs 0010; 0058, When the electronic device is in the standby mode and activity is detected, the codec may be configured to provide an interrupt signal to a , and performs the voice trigger operation based on the trigger input signal while the audio subsystem is disabled [Dadu, paragraphs 0031;0066; Figs.3A-B; 5&7,  Thus, the voice trigger module 80a may be configured to monitor an input audio signal 81 from an onboard microphone 34 of the computing device while a host processor 82 (82a-82g) of the computing device is in a standby mode.  The voice trigger module 80a may also identify a predetermined audio pattern (e.g., key phrase, command, etc.) in the input audio signal and generate an IPC 84 in response to the predetermined audio pattern in order to activate the host processor 82.].
           As per claim 6, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Fiennes further, teaches, an application processor, wherein the audio subsystem receives an interrupt signal through an interrupt pad of the audio interface [Fiennes, paragraphs 0010; 0058 When the electronic device is in the standby mode and activity is detected, the codec may be configured to provide an interrupt signal to a power management unit that wakes the device.  When the electronic device is in active mode and no user inputs are received within a given period of time, the central processor in the electronic device may place the device in standby mode.].

Gupta, Dadu and Fiennes teach all the limitations of claim 6 above, where Dadu further, teaches, an application processor, wherein the audio subsystem receives the audio input signal for the voice trigger operation through the input pad of the audio interface and simultaneously receives the interrupt signal through the interrupt pad of the audio interface while the audio replay operation is performed through the output pad of the audio interface [Dadu, paragraphs 0031; 0066; Figs.3A-B;5&7, Thus, the voice trigger module 80a may be configured to monitor an input audio signal 81 from an onboard microphone 34 of the computing device while a host processor 82 (82a-82g) of the computing device is in a standby mode.  The voice trigger module 80a may also identify a predetermined audio pattern (e.g., key phrase, command, etc.) in the input audio signal and generate an IPC 84 in response to the predetermined audio pattern in order to activate the host processor 82.]. 
           As per claim 8, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Dadu further, teaches, an application processor, further comprising: a mail box module configured to support synchronization of data communication between the voice trigger system and the audio subsystem [ Dadu, paragraphs 0019; 0031; 0066,In one example, the trigger module 30c initiates an activation of the host processor 32 and an audio module 30d uses software running on the host processor 32 to generate the output audio signal during the device location session.].
 
As per claim 9, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Dadu further, teaches, an application processor, further comprising: a Dadu, paragraphs 0019;0031;0066, In one example, the trigger module 30c initiates an activation of the host processor 32 and an audio module 30d uses software running on the host processor 32 to generate the output audio signal during the device location session.].
   
As per claim 10, Gupta, Dadu and Fiennes teach all the limitations of claim 9 above, where Dadu further, teaches, an application processor, wherein data communication between the voice trigger system and the audio subsystem is performed through the direct bus independently of the system bus [Dadu, paragraphs 0019; 0031; 0066, In one example, the trigger module 30c initiates an activation of the host processor 32 and an audio module 30d uses software running on the host processor 32 to generate the output audio signal during the device location session.].
           As per claim 11, Gupta, Dadu and Fiennes teach all the limitations of claim 9 above, where Dadu further, teaches, an application processor, wherein an echo canceller disposed in the audio subsystem generates compensated audio input data by performing an echo cancellation operation with respect to audio input data of an audio input signal based on audio output data of an audio output signal, and transfers the compensated audio input data to the voice trigger system through the direct bus independently of the system bus, and wherein the voice trigger system performs the voice trigger operation based on the compensated audio input data [Dadu, paragraphs 0031;0066; Figs.3A-B; 5&7,Thus, the voice trigger module 80a may be configured to 
            As per claim 12, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Gupta further, teaches, an application processor, wherein the audio interface comprises: a BLUETOOTH input pad that receives the audio input signal from a BLUETOOTH module [Gupta, paragraphs 0035-0036, Figs.3A-B; 5&7, In some instances the peripheral communicates with the mobile communication device wirelessly such as through a BLUETOOTH connection.  In other instances, particularly in audio use cases, a wire may be used to connect the mobile communication device to the peripheral.]; 
          a BLUETOOTH output pad that transmits an audio output signal to the BLUETOOTH module [Gupta, paragraphs 0035-0036, Figs.3A-B; 5&7, In some instances the peripheral communicates with the mobile communication device wirelessly such as through a BLUETOOTH connection.  In other instances, particularly in audio use cases, a wire may be used to connect the mobile communication device to the peripheral.]; and
Gupta, paragraphs 0035-0036, Figs.3A-B; 5&7, In some instances the peripheral communicates with the mobile communication device wirelessly such as through a BLUETOOTH connection.  In other instances, particularly in audio use cases, a wire may be used to connect the mobile communication device to the peripheral.].
            As per claim 13, Gupta, Dadu and Fiennes teach all the limitations of claim 12 above, where Gupta further, teaches, an application processor, wherein the audio subsystem receives the audio input signal for the voice trigger operation through BLUETOOTH input pad and simultaneously receives the interrupt signal through the BLUETOOTH interrupt pad while the audio replay operation is performed through the BLUETOOTH output pad [Gupta, paragraphs 0035-0036, Figs.3A-B; 5&7, In some instances the peripheral communicates with the mobile communication device wirelessly such as through a BLUETOOTH connection.  In other instances, particularly in audio use cases, a wire may be used to connect the mobile communication device to the peripheral.].
             As per claim 14, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Gupta further, teaches, an application processor, wherein the audio interface includes:
Gupta, paragraphs 0035-0036, Figs.3A-B; 5&7, The USB hardware 208 is coupled to a USB connector 214, which may be a USB receptacle into which an external USB device 216, such as a headset, display, or the like is coupled, such as through a cable.  In use, audio packets 218 pass to the ADSP 206.];
         a USB output pad that transmits an audio output signal to the USB module [Gupta, paragraphs 0035-0036, Figs.3A-B; 5&7, The USB hardware 208 is coupled to a USB connector 214, which may be a USB receptacle into which an external USB device 216, such as a headset, display, or the like is coupled, such as through a cable.  In use, audio packets 218 pass to the ADSP 206.]; and
          a USB interrupt pad that receives an interrupt signal from the USB module [Gupta, paragraphs 0035-0036, Figs.3A-B; 5&7, The USB hardware 208 is coupled to a USB connector 214, which may be a USB receptacle into which an external USB device 216, such as a headset, display, or the like is coupled, such as through a cable.  In use, audio packets 218 pass to the ADSP 206.].
           As per claim 15, Gupta, Dadu and Fiennes teach all the limitations of claim 1 above, where Dadu teaches, an application processor, wherein each of the voice trigger system and the audio subsystem is power-gated and enabled independently of the host processor [Dadu, paragraphs 0031;0066; Figs.3A-B; 5&7,Thus, the voice trigger module 80a may be configured to monitor an input audio signal 81 from an onboard microphone 

            As per claims 16-17, claims 16-17 are rejected in accordance to the same rational and reasoning as the above claims 1 and 15 above, wherein claims 16-17 are the device claims for the apparatus of claims 1 and 15.

As per claims 18- 20, claims 18- 20 are rejected in accordance to the same rational and reasoning as the above claims 1,3 and 7 above, wherein claims 18-20 are the method claims for the apparatus of claims 1,3 and 7.

                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GETENTE A YIMER/Primary Examiner, Art Unit 2181